       Case 3:19-cv-06219-JCS Document 1 Filed 10/01/19 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                             Case No.
11               Plaintiff,
12                                                Complaint For Damages And
         v.                                       Injunctive Relief For Violations
13                                                Of: American’s With Disabilities
       SNS Enterprise LLC, a California           Act; Unruh Civil Rights Act
14     Limited Liability Company;
       Bellatrac Inc., a Georgia
15     Corporation; and Does 1-10,

16               Defendants.

17
18         Plaintiff Scott Johnson complains of SNS Enterprise LLC, a California

19
     Limited Liability Company; Bellatrac Inc., a Georgia Corporation; and Does 1-

20   10 (“Defendants”), and alleges as follows:

21
22
       PARTIES:

23     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

24   level C-5 quadriplegic. He cannot walk and also has significant manual

25
     dexterity impairments. He uses a wheelchair for mobility and has a specially

26   equipped van.

27     2. Defendant SNS Enterprise LLC owned the real property located at or

28   about 550 Veterans Blvd., Redwood City, California, in July 2018.


                                            1

     Complaint
       Case 3:19-cv-06219-JCS Document 1 Filed 10/01/19 Page 2 of 8




 1     3. Defendant SNS Enterprise LLC owned the real property located at or
 2   about 550 Veterans Blvd., Redwood City, California, in October 2018.
 3     4. Defendant SNS Enterprise LLC owned the real property located at or
 4   about 550 Veterans Blvd., Redwood City, California, in March 2019.
 5     5. Defendant SNS Enterprise LLC owns the real property located at or
 6   about 550 Veterans Blvd., Redwood City, California, currently.
 7     6. Defendant Bellatrac Inc. owned SpeeDee Oil Change located at or
 8   about 550 Veterans Blvd., Redwood City, California, in July 2018.
 9     7. Defendant Bellatrac Inc. owned SpeeDee Oil Change located at or
10   about 550 Veterans Blvd., Redwood City, California, in October 2018.
11     8. Defendant Bellatrac Inc. owned SpeeDee Oil Change located at or
12   about 550 Veterans Blvd., Redwood City, California, in March 2019.
13     9. Defendant Bellatrac Inc. owns SpeeDee Oil Change located at or about
14   550 Veterans Blvd., Redwood City, California, currently.
15     10. Plaintiff does not know the true names of Defendants, their business
16   capacities, their ownership connection to the property and business, or their
17   relative responsibilities in causing the access violations herein complained of,
18   and alleges a joint venture and common enterprise by all such Defendants.
19   Plaintiff is informed and believes that each of the Defendants herein,
20   including Does 1 through 10, inclusive, is responsible in some capacity for the
21   events herein alleged, or is a necessary party for obtaining appropriate relief.
22   Plaintiff will seek leave to amend when the true names, capacities,
23   connections, and responsibilities of the Defendants and Does 1 through 10,
24   inclusive, are ascertained.
25
26     JURISDICTION & VENUE:
27     11. The Court has subject matter jurisdiction over the action pursuant to 28
28   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with


                                            2

     Complaint
       Case 3:19-cv-06219-JCS Document 1 Filed 10/01/19 Page 3 of 8




 1   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 2     12. Pursuant to supplemental jurisdiction, an attendant and related cause
 3   of action, arising from the same nucleus of operative facts and arising out of
 4   the same transactions, is also brought under California’s Unruh Civil Rights
 5   Act, which act expressly incorporates the Americans with Disabilities Act.
 6     13. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 7   founded on the fact that the real property which is the subject of this action is
 8   located in this district and that Plaintiff's cause of action arose in this district.
 9
10     FACTUAL ALLEGATIONS:
11     14. Plaintiff went to SpeeDee Oil Change in July 2018, October 2018 and
12   March 2019 with the intention to avail himself of its services, motivated in
13   part to determine if the defendants comply with the disability access laws.
14     15. SpeeDee Oil Change is a facility open to the public, a place of public
15   accommodation, and a business establishment.
16     16. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
17   to provide accessible parking.
18     17. On information and belief the defendants currently fail to provide
19   accessible parking.
20     18. Additionally, on the dates of the plaintiff’s visits, the defendants failed
21   to provide accessible door hardware.
22     19. On information and belief the defendants currently fail to provide
23   accessible door hardware.
24     20. Moreover, on the dates of the plaintiff’s visits, the defendants failed to
25   provide accessible paths of travel leading into the office of SpeeDee Oil
26   Change.
27     21. On information and belief the defendants currently fail to provide
28   accessible paths of travel leading into the office of SpeeDee Oil Change.


                                               3

     Complaint
        Case 3:19-cv-06219-JCS Document 1 Filed 10/01/19 Page 4 of 8




 1     22. On the dates of the plaintiff’s visits, the defendants failed to provide
 2   accessible restrooms.
 3     23. On information and belief the defendants currently fail to provide
 4   accessible restrooms.
 5     24. Finally, on the dates of the plaintiff’s visits, the defendants failed to
 6   provide accessible sales counters.
 7     25. On information and belief the defendants currently fail to provide
 8   accessible sales counters.
 9     26. Plaintiff personally encountered these barriers.
10     27. By failing to provide accessible facilities, the defendants denied the
11   plaintiff full and equal access.
12     28. The lack of accessible facilities created difficulty and discomfort for the
13   Plaintiff.
14     29. The defendants have failed to maintain in working and useable
15   conditions those features required to provide ready access to persons with
16   disabilities.
17     30. The barriers identified above are easily removed without much
18   difficulty or expense. They are the types of barriers identified by the
19   Department of Justice as presumably readily achievable to remove and, in fact,
20   these barriers are readily achievable to remove. Moreover, there are numerous
21   alternative accommodations that could be made to provide a greater level of
22   access if complete removal were not achievable.
23     31. Plaintiff will return to SpeeDee Oil Change to avail himself of its
24   services and to determine compliance with the disability access laws once it is
25   represented to him that SpeeDee Oil Change and its facilities are accessible.
26   Plaintiff is currently deterred from doing so because of his knowledge of the
27   existing barriers and his uncertainty about the existence of yet other barriers
28   on the site. If the barriers are not removed, the plaintiff will face unlawful and


                                             4

     Complaint
       Case 3:19-cv-06219-JCS Document 1 Filed 10/01/19 Page 5 of 8




 1   discriminatory barriers again.
 2     32. Given the obvious and blatant nature of the barriers and violations
 3   alleged herein, the plaintiff alleges, on information and belief, that there are
 4   other violations and barriers on the site that relate to his disability. Plaintiff will
 5   amend the complaint, to provide proper notice regarding the scope of this
 6   lawsuit, once he conducts a site inspection. However, please be on notice that
 7   the plaintiff seeks to have all barriers related to his disability remedied. See
 8   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 9   encounters one barrier at a site, he can sue to have all barriers that relate to his
10   disability removed regardless of whether he personally encountered them).
11
12   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
13   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
14   Defendants.) (42 U.S.C. section 12101, et seq.)
15     33. Plaintiff re-pleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint.
18     34. Under the ADA, it is an act of discrimination to fail to ensure that the
19   privileges, advantages, accommodations, facilities, goods and services of any
20   place of public accommodation is offered on a full and equal basis by anyone
21   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
22   § 12182(a). Discrimination is defined, inter alia, as follows:
23             a. A failure to make reasonable modifications in policies, practices,
24                or procedures, when such modifications are necessary to afford
25                goods,     services,     facilities,   privileges,    advantages,      or
26                accommodations to individuals with disabilities, unless the
27                accommodation would work a fundamental alteration of those
28                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).


                                               5

     Complaint
       Case 3:19-cv-06219-JCS Document 1 Filed 10/01/19 Page 6 of 8




 1            b. A failure to remove architectural barriers where such removal is
 2                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 3                defined by reference to the ADA Standards.
 4            c. A failure to make alterations in such a manner that, to the
 5                maximum extent feasible, the altered portions of the facility are
 6                readily accessible to and usable by individuals with disabilities,
 7                including individuals who use wheelchairs or to ensure that, to the
 8                maximum extent feasible, the path of travel to the altered area and
 9                the bathrooms, telephones, and drinking fountains serving the
10                altered area, are readily accessible to and usable by individuals
11                with disabilities. 42 U.S.C. § 12183(a)(2).
12     35. When a business provides parking for its customers, it must provide
13   accessible parking.
14     36. Here, accessible parking has not been provided.
15     37. When a business provides door hardware, it must provide accessible
16   door hardware.
17     38. Here, accessible door hardware has not been provided.
18     39. When a business provides paths of travel, it must provide accessible
19   paths of travel.
20     40. Here, accessible paths of travel have not been provided.
21     41. When a business provides facilities such as restrooms, it must provide
22   accessible restrooms.
23     42. Here, accessible restrooms have not been provided.
24     43. When a business provides facilities such as sales or transaction counters,
25   it must provide accessible sales or transaction counters.
26     44. Here, accessible sales or transaction counters have not been provided.
27     45. The Safe Harbor provisions of the 2010 Standards are not applicable
28   here because the conditions challenged in this lawsuit do not comply with the


                                            6

     Complaint
        Case 3:19-cv-06219-JCS Document 1 Filed 10/01/19 Page 7 of 8




 1   1991 Standards.
 2      46. A public accommodation must maintain in operable working condition
 3   those features of its facilities and equipment that are required to be readily
 4   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 5      47. Here, the failure to ensure that the accessible facilities were available
 6   and ready to be used by the plaintiff is a violation of the law.
 7
 8   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 9   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
10   Code § 51-53.)
11      48. Plaintiff repleads and incorporates by reference, as if fully set forth
12   again herein, the allegations contained in all prior paragraphs of this
13   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
14   that persons with disabilities are entitled to full and equal accommodations,
15   advantages, facilities, privileges, or services in all business establishment of
16   every kind whatsoever within the jurisdiction of the State of California. Cal.
17   Civ. Code §51(b).
18      49. The Unruh Act provides that a violation of the ADA is a violation of the
19   Unruh Act. Cal. Civ. Code, § 51(f).
20      50. Defendants’ acts and omissions, as herein alleged, have violated the
21   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
22   rights to full and equal use of the accommodations, advantages, facilities,
23   privileges, or services offered.
24      51. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
25   discomfort or embarrassment for the plaintiff, the defendants are also each
26   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
27   (c).)
28      52. Although the plaintiff was markedly frustrated by facing discriminatory


                                              7

     Complaint
       Case 3:19-cv-06219-JCS Document 1 Filed 10/01/19 Page 8 of 8




 1   barriers, even manifesting itself with minor and fleeting physical symptoms,
 2   the plaintiff does not value this very modest physical personal injury greater
 3   than the amount of the statutory damages.
 4
 5          PRAYER:
 6          Wherefore, Plaintiff prays that this Court award damages and provide
 7   relief as follows:
 8       1. For injunctive relief, compelling Defendants to comply with the
 9   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
10   plaintiff is not invoking section 55 of the California Civil Code and is not
11   seeking injunctive relief under the Disabled Persons Act at all.
12       2. Damages under the Unruh Civil Rights Act, which provides for actual
13   damages and a statutory minimum of $4,000 for each offense.
14       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
15   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
16
17   Dated: September 26, 2019        CENTER FOR DISABILITY ACCESS
18
                                      By:
19
                                      ____________________________________
20
                                             Amanda Seabock, Esq.
21                                           Attorney for plaintiff
22
23
24
25
26
27
28


                                            8

     Complaint
